FRANK D. UPCHURCH, Jr., Judge.
The American Bank of Merritt Island appeals from a final judgment in an inter-pleader action awarding priority status to the claim of the State of Florida, Department of Revenue.
The question presented is whether the Department’s sales tax warrant is entitled to priority over the Bank’s perfected security interest which was recorded prior to recordation of the tax warrant. We hold that it is not and reverse.
Sales taxes are not within section 197.0151, Florida Statutes (1983), which gives priority status to unpaid ad valorem taxes by making such taxes a first lien on the assessed property. General Motors v. Tom Norton Motor Co., 366 So.2d 131 (Fla. 4th DCA 1979). Sales taxes do not become a lien against real or personal property until a tax warrant is recorded and they become a lien on the property of the delinquent taxpayer “in the same manner as a recorded judgment.” See § 212.15(4), Fla. Stat. (1983). As such, sales tax liens are governed by the “first in time, first in line” principle. See General Motors v. Tom Norton. See generally Lovett v. Lee, 141 Fla. 395, 193 So. 538 (1940) and Jacobs v. Kirk, 223 So.2d 795 (Fla. 4th DCA 1969).
REVERSED.
COBB, C.J., and SHARP, J., concur.